PUTNAM, Circuit Judge
(dissenting). I am compelled to dissent in this case. It is too important a case to be .disregarded in the particulars to which I call attention. The opinion of the court is based upon severed portions of the record, when everywhere it is properly understood that the whole of a record or of any instrument should be taken together, under the ordinary' rules of interpretation, by virtue of which various portions of any instrument or record are to be construed in the light of the context.
Quite early in the trial of the case the following colloquy between the court and counsel for the Southern Pacific Company occurred, namely:
“Mr. Morse: But your honor has not ruled that that was not what the parties agreed upon as proper management, and that is what we are contending for. We say that it was the clear intention of this contract, as expressed in the contract, that the parties should agree before each trial in regard to the management for that trial, and that having agreed upon that management then the Southern Pacific is no more responsible for the carelessness or the neglect of an individual.
“Dodge, J.: I understand you say that, but I have been obliged to rule that I cannot take it that way; that I must regard ‘management’ as meaning what was done, how the ship was actually handled during the trial trip.
“Mr. Morse: We have not so understood your honor. Do I understand, from that, that if an individual water tender or fireman failed in his duty, the Southern Pacific is responsible for it?
“Dodge, J.: Oh, no; I have not said that; I have not said that.
“Mr. Morse: Well, I don’t quite understand your honor’s ruling. We say that before each trial these parties' agreed upon the management under *387which the ship should be sailed. Take, for instance, the ten trials, where Mr. Bowles himself selected the chief engineer, and paid for the chief engineer, and the ship was run under his management. Now, are we responsible for those if they were defects, if there were failures, on the part of men to perform their duty? Where is there room for any questions? The parties have agreed on the management; they have agreed that Jacobs shall be captain; they have agreed that Goudy shall be chief engineer; and they have agreed, as the evidence will show, that the chief engineer shall select his subordinates.
“Dodge, J.: I have not undertaken to rule in detail on exactly what ‘management’ shall moan during the trip; hut I have ruled that I cannot say that, because you put the ship into agreed hands at the beginning of a trip, therefore the whole management during that trip was agreed on as proper.
“Mr. Morse: It is pretty difficult to follow that statement. If the parties before the voyage say that ‘we agree that this ship shall be managed and operated in a certain way and by certain people, and that the results of that operation shall establish whether or not she performs the guaranty or not,’ we say that, after they have agreed to that, and that is an agreement that that shall be a test of the ship.
“Dodge, J.: I understand that, but I cannot quite see it in that way. Well, I will consider this until to-morrow morning.”
These extracts state clearly the issue involved as the case was made by the parties to it. The Southern Pacific Company claimed that, inasmuch as certain persons had been selected for the management of the ship during the trial trips, the selection was conclusive, to which proposition the Fore Fiver Company did not agree. The court, in substance, maintained that, inasmuch as the ship had been intrusted to the possession and custody of the Southern Pacific Company to make the trial trips, the duty of ordinary diligence which the law imposes on a bailee rested throughout on the Southern Pacific Company. Notwithstanding the particular expressions used by the court, this was its position throughout the subsequent case; and this was the real issue in controversy. When the court finally determined that it should so rule, the Southern Pacific Company abandoned the contest and relied upon its exceptions as to the law. On that issue the court was correct, and that overshot all other issued in the case.
Before understanding the case, it must all be examined from the departure point of the extract which we have made.